In The
                Court of Appeals
  Sixth Appellate District of Texas at Texarkana


                     No. 06-11-00053-CV



               ALESIA K. JOHNSON, Appellant

                              V.

SCOTT MAHAND, J. J. (JACKIE) JOHNSON, INDIVIDUALLY AND
        AS INDEPENDENT EXECUTOR OF THE ESTATE OF
 J. C. JOHNSON, DECEASED AND JIMMIE JOHNSON, Appellees



            On Appeal from the 196th District Court
                    Hunt County, Texas
                   Trial Court No. 72416




          Before Morriss, C.J., Carter and Moseley, JJ.
         Memorandum Opinion by Chief Justice Morriss
                              MEMORANDUM OPINION
       Alesia K. Johnson, appellant, has filed a motion seeking to dismiss this appeal. Pursuant

to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See TEX. R.

APP. P. 42.1(a)(1).

       Accordingly, we dismiss this appeal.



                                              Josh R. Morriss, III
                                              Chief Justice



Date Submitted:       February 24, 2014
Date Decided:         February 25, 2014




                                                 2